Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2010                                                                                            Marilyn Kelly,
                                                                                                                   Chief Justice

  141304                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 141304
                                                                   COA: 290424
                                                                   Wayne CC: 08-011157-FC
  ANTHONY RICARDO BELL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 18, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2010                  _________________________________________
           p0920                                                              Clerk